NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             APR 22 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BIDYA SAGAR PRADHAN,                              No. 08-75229

              Petitioner,                         Agency No. A099-763-872

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 16, 2013
                            San Francisco, California

Before: SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Bidya Sagar Pradhan petitions for review from the Board of Immigration

Appeals’ denial of his claims for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT). We grant the petition in part, deny

it in part, and remand for further proceedings. Because the parties are familiar with

the history of this case, we need not recount it here.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         Substantial evidence does not support the determination of the immigration

judge (IJ) that Pradhan’s political opinion was not a “central reason” for his

persecution. See 8 U.S.C. § 1158(b)(1)(B)(i). Though the IJ stated that the

Maoists never referenced Pradhan’s political affiliation, Pradhan testified that a

Maoist leader told him the Maoists targeted Pradhan “since you are a businessman

and you are that Nepali Congress supporter. . . .” In light of this direct evidence of

his persecutors’ motives, which the IJ did not address, and other evidence in the

record, any reasonable factfinder would conclude that Pradhan’s political opinion

was one central reason for his persecution. Pradhan’s testimony demonstrates the

Maoists would not have targeted Pradhan but for his political opinion, which

satisfies the “one central reason” standard. See Parussimova v. Mukasey, 555 F.3d

734, 741 (9th Cir. 2009) (“[A] motive is a ‘central reason’ if the persecutor would

not have harmed the applicant if such motive did not exist.”). Therefore, we grant

the petition and remand for the Board and IJ to consider the other requirements for

asylum and withholding.

         Substantial evidence supports the agency’s conclusion that petitioner is not

entitled to CAT relief, even though the IJ erred in her nexus analysis as to that

claim.

         PETITION GRANTED IN PART; DENIED IN PART; REMANDED.


                                            2
Costs awarded to the petitioners.




                                    3